Exhibit 10.2
CHANGE OF CONTROL AGREEMENT
     THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), dated as of
[                     ___], 2008, is entered into by and among Altra Holdings,
Inc., a Delaware corporation (“Holdings”), Altra Industrial Motion, Inc., a
Delaware corporation and wholly-owned subsidiary of Holdings (the “Company”),
and [                    ] (the “Executive”).
     WHEREAS, Executive is a skilled and dedicated employee who has important
management responsibilities and talents that benefit Holdings, the Company and
its Subsidiaries. Holdings and the Company believe that their respective best
interests will be served if Executive is encouraged to remain with the Company
or its Subsidiaries. Holdings and the Company have determined that Executive’s
ability to perform Executive’s responsibilities and utilize Executive’s talents
for the benefit of Holdings, the Company and its Subsidiaries, and the Company’s
ability to retain Executive as an employee, will be significantly enhanced if
Executive is provided with fair and reasonable protection from the risks of a
change in control of Holdings or the Company.
     Accordingly, Holdings, the Company and Executive agree as follows:
          1. Defined Terms.
     Unless otherwise indicated, capitalized terms used in this Agreement which
are defined in Schedule A shall have the meanings set forth in Schedule A.
          2. Effective Date; Term.
     This Agreement shall be effective as of [                     , 2008] (the
“Effective Date”) and shall remain in effect until [                    , 2009]
(the “Term”); provided, however, that commencing with first (1st) anniversary
date and on each anniversary thereof (each an “Extension Date”), the Term shall
be automatically extended for an additional one-year period, unless the Company
or Executive provides the other party hereto at least 90 days’ prior written
notice before the applicable Extension Date that the Term shall not be so
extended. Notwithstanding the foregoing, this Agreement shall, if in effect on
the date of a Change of Control, remain in effect for twenty-four (24) months
following the Change of Control.
          3. Change of Control Benefits.
     If Executive’s employment with the Company and its Subsidiaries is
terminated at any time upon or within the twenty-four (24) months immediately
following a Change of Control by the Company and its Subsidiaries without Cause
or by Executive for Good Reason (the effective date of either such termination
hereafter referred to as the “Termination Date”), Executive shall be entitled
to, and Holdings and the Company shall be required to provide, subject to
Executive’s execution of an effective general release (i.e., not revoked) in
favor of Holdings and the Company in the form attached hereto as Exhibit A (the
“Release”) and the Executive’s compliance with the restrictive covenants
attached hereto as Exhibit B, the payments and benefits provided hereafter in
this Section 3 and as set forth in this Agreement. If Executive’s employment by
the Company and any of its Subsidiaries is terminated within

1



--------------------------------------------------------------------------------



 



ninety (90) days prior to a Change of Control by the Company without Cause in
connection with or in anticipation of such Change of Control at the request of,
or upon the initiative of, the buyer in the Change of Control transaction (an
“Anticipatory Termination”), Executive shall be entitled to, and Holdings and
the Company shall be required to provide, subject to Executive’s execution of
the Release, the benefits provided hereafter in this Section 3 and as otherwise
set forth in this Agreement (but only if an anticipated Change of Control
actually occurs during the Term) and Executive’s Termination Date shall be
deemed to have occurred immediately following the Change of Control. If
Executive is terminated for any other reason (e.g., for Cause, due to death or
Total Disability, or resignation without Good Reason), the Company shall have no
obligation to make any payments under this Agreement.
     Notice of termination without Cause or resignation for Good Reason shall be
given in accordance with Section 10, and shall indicate the specific termination
provision hereunder relied upon, the relevant facts and circumstances and the
Termination Date.
     (a) Severance Payments. Subject to execution of the Release, and the
provisions of Section 5 (relating to parachute payments) and Section 8 (in the
case that Executive is a “specified employee”), within the period commencing on
the Termination Date and ending on the later of (i) 15 business days after the
Termination Date and (ii) the day following the end the revocation period under
the Release (the “Payment Period”), the Company shall pay Executive a cash lump
sum equal to [___times (___x)] the Executive’s Base Salary then in effect
immediately prior to the event set forth in the notice of termination giving
rise to the Termination Date plus an amount equal to [___times (___x)] the
Executive’s target Bonus amount for the year of termination.
     (b) Continuation of Active Employee Benefits. For [___(___)] months
following the Termination Date (the “Welfare Continuation Period”), the Company
shall provide Executive and Executive’s spouse and dependents (each as defined
under the applicable program) with medical and dental insurance coverages at the
same benefit level as provided to similarly situated active employees of the
Company during the Welfare Continuation Period, for which the Company will
reimburse Executive during the Welfare Continuation Period or, if shorter, the
period of actual COBRA continuation coverage received by Executive during the
Welfare Continuation Period, for the total amount of the monthly COBRA medical
and dental insurance premiums paid by Executive for such continued benefits
(thereby reducing such premium obligations to zero); provided, however, that if
Executive becomes employed by a new employer that offers any medical and/or
dental, continuing medical and/or dental coverage from the Company shall cease,
regardless of the Welfare Continuation Period.
     (c) Payment of Earned But Unpaid Amounts. Within the Payment Period, the
Company shall pay Executive any unpaid Base Salary and/or Bonus through the
Termination Date. For the avoidance of doubt, Executive shall be entitled to a
pro-rated Bonus for the year of termination. In addition, Executive shall be
entitled to prompt reimbursement of any unreimbursed expenses properly incurred
by Executive in accordance with Company policies prior to the Termination Date.

2



--------------------------------------------------------------------------------



 



     (d) Equity Incentive Awards. Any time periods, conditions or contingencies
relating to the exercise or realization of, or lapse of restrictions under, any
outstanding equity incentive award then held by Executive shall be automatically
accelerated or waived effective as of the Termination Date.
          4. Mitigation.
     Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, and, subject to Section 3(b), compensation or benefits earned from
such employment or otherwise shall not reduce the amounts otherwise payable
under this Agreement.
          5. Gross-up Payments.
     If the Executive becomes subject to the excise tax imposed by Code
Section 4999 (the “Parachute Excise Tax”) with respect to any payment(s),
benefit(s) or distribution(s) received by, or payable to or for the benefit of,
Executive (or otherwise) in connection with, or by reason of, any Change in
Control or any change in ownership or effective control of the Company (as
determined under IRC Section 280G), the Company and the Executive agree that the
Company shall pay to the Executive a tax gross-up payment so that after payment
by the Executive of all federal, state and local excise, income, employment,
Medicare and any other taxes (including any related penalties and interest)
resulting from the payment of the parachute payments and the tax gross-up
payments to the Executive by the Company, the Executive retains on an after-tax
basis an amount equal to the amount that the Executive would have retained if he
had not been subject to the Parachute Excise Tax.
          6. Arbitration.
     All disputes and controversies arising under or in connection with this
Agreement shall be settled by arbitration conducted before one arbitrator
sitting in Suffolk County, Massachusetts, or such other location agreed by the
parties hereto, in accordance with the rules for expedited resolution of
employment disputes of the American Arbitration Association then in effect. The
determination of the arbitrator shall be made within thirty days following the
close of the hearing on any dispute or controversy and shall be final and
binding on the parties. Judgment may be entered on the award of the arbitrator
in any court having proper jurisdiction. Each party shall pay its own costs and
expenses in connection with any arbitration relating to the interpretation or
enforcement of any provision of this Agreement.
          7. Assignment.
     Except as otherwise provided herein, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by Holdings, the Company and
Executive and their respective heirs, legal representatives, successors and
assigns. If Holdings or the Company shall be merged into or consolidated with
another entity, the provisions of this Agreement shall be binding upon and inure
to the benefit of the entity surviving such merger or resulting from such
consolidation. Holdings and the Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of

3



--------------------------------------------------------------------------------



 



the business or assets of Holdings or the Company, by operation of law or
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Holdings and the Company would be required to
perform it if no such succession had taken place. The provisions of this
Section 7 shall continue to apply to each subsequent employer of Executive
hereunder in the event of any subsequent merger, consolidation or transfer of
assets of such subsequent employer.
          8. Withholding and Deferral.
     Notwithstanding any other provision of this Agreement, Holdings and the
Company may, to the extent required by law, withhold applicable federal, state
and local income and other taxes from any payments due to Executive hereunder.
Notwithstanding any other provision of this Agreement or certain compensation
and benefit plans of Holdings, the Company or its Subsidiaries, the Company
shall from time to time compile a list of “specified employees” as defined in,
and pursuant to, Reg. Section 1.409A-1(i) of the Code or any successor
regulation. Notwithstanding any other provision herein, if the Executive is a
specified employee on the Termination Date, no payment of compensation under
this Agreement (other than a payment that the Company determines is not subject
to, or is subject to an exception from, Section 409A of the Code) shall be made
to the Executive before the date that is six months after the Termination Date
of employment, unless the Company determines that there is no reasonable basis
for believing that making such payment would cause Executive to suffer any
adverse tax consequences pursuant to Section 409A of the Code. If any payment to
Executive is delayed pursuant to the immediately preceding sentence, such
payment instead shall be made on the first business day following the expiration
of the six-month period referred to in that sentence; provided that any such
payment may be made upon Executive’s death if the death occurs before the date
that is six months after the Termination Date. In addition, if any payment to
Executive is delayed pursuant to this Section 8, the Executive shall be entitled
to receive interest on any delayed amounts, calculated at the annualized rate of
the prime rate, published in the Wall Street Journal on the date the payments
under this Agreement would otherwise be due, minus one (1) percentage point.
          9. Applicable Law.
     This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without regard to conflicts of laws
principles thereof.
          10. Notice.
     Any notice provided for in this Agreement must be in writing and must be
either personally delivered, mailed by first class mail (postage prepaid and
return receipt requested), sent by reputable overnight courier service (charges
prepaid), or faxed to the recipient at the address below indicated or such other
address or to the attention of such other person as the recipient party shall
have specified by prior written notice to the sending party.

4



--------------------------------------------------------------------------------



 



If to Holdings or the Company:
Altra Holdings, Inc.
Altra Industrial Motion, Inc.
14 Hayward Street
Quincy, MA 02171
Attention: Corporate Secretary
If to Executive:
     To the most recent address of Executive set forth in the personnel records
of the Company.
     Any notice under this Agreement shall be deemed to have been given when
personally delivered, one business day after sent by reputable overnight courier
service, five days after deposit in the U.S. mail (or when actually received, if
earlier), or at such time as it is transmitted via facsimile, with receipt
confirmed.
          11. Entire Agreement; Offset; Modification.
     (a) This Agreement constitutes the entire agreement between the parties
and, except as expressly provided herein, supersedes the provisions of all other
prior agreements (including any employment agreement that may be in effect at
the time of the Change of Control between Holdings, the Company and the
Executive) expressly concerning the effect of a termination of employment in
connection with or following a Change of Control on the relationship between
Holdings, the Company and its Affiliates and Executive.
     (b) This Agreement shall not interfere in any way with the right of
Holdings or the Company to reduce Executive’s compensation or other benefits or
terminate Executive’s employment, with or without Cause.
     (c) This Agreement may be changed only by a written agreement executed by
Holdings, the Company and Executive.
          12. Other Agreements.
     Notwithstanding anything herein to the contrary, in the event Executive has
a separate employment agreement or other agreement with the company, or is
subject to a policy or plan with the Company, that provides Executive with
benefits or other payments in connection with a severance, such Executive shall
be entitled to receive benefits and payments under only one of this change of
control agreement or such other agreement or such other policy, whichever is
most favorable to the Executive at the time of such severance.
          13. Counterparts.
     This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

5



--------------------------------------------------------------------------------



 



* * *
     IN WITNESS WHEREOF, the parties have executed this Agreement on the
                     day of                                         , 2008.

         
 
  ALTRA HOLDINGS, INC.    
 
       
 
 
 
By:
Title:    
 
       
 
  ALTRA INDUSTRIAL MOTION, INC.    
 
       
 
 
 
By:
Title:    
 
       
 
  EXECUTIVE    
 
       
 
 
 
[Name]    

6



--------------------------------------------------------------------------------



 



Schedule A
CERTAIN DEFINITIONS
As used in this Agreement, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated below:
     I. “Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.
     II. “Base Salary” means Executive’s annual rate of base salary in effect on
the date in question.
     III. “Board” means the board of directors of Holdings or the Company, as
applicable.
     IV. “Bonus” means the amount payable to Executive under Holdings or the
Company’s applicable annual incentive bonus plan with respect to a fiscal year
of such entity.
     V. “Cause” means (i) Executive’s material breach of the terms of any
agreement between Executive and Holdings or the Company; (ii) Executive’s
willful failure or refusal to perform material duties of his position;
(iii) Executive’s willful insubordination or disregard of the legal directives
of the Board or the Chief Executive Officer which are not inconsistent with the
scope, ethics and nature of Executive’s duties and responsibilities;
(iv) Executive’s engaging in misconduct which has a material adverse impact on
the reputation, business, business relationships or financial condition of
Holdings or the Company; (v) Executive’s commission of an act of fraud or
embezzlement against Holdings or the Company or any of their Subsidiaries; or
(vi) any conviction of, or plea of guilty or nolo contendere by, Executive with
respect to a felony (other than a traffic violation), a crime involving moral
turpitude, fraud or misrepresentation; provided, however, that Cause shall not
be deemed to exist under any of clauses (i), (ii) or (iii) unless Executive has
been given reasonably detailed written notice of the grounds for such Cause and
Executive has not effected a cure within twenty (20) days of the date of receipt
of such notice.
     VI. “Change of Control” means, and shall be deemed to have occurred when:

  (1)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of Holdings representing fifty percent (50%) or
more of the combined voting power of Holdings’ then-outstanding securities; or  
  (2)   individuals who, on the Effective Date, constitute the Board of Holdings
(the “Incumbent Board”) cease for any reason over a period of one (1) year to
constitute a majority of the number of directors then

A-1



--------------------------------------------------------------------------------



 



      serving on the Board; provided, however, that any new director whose
appointment or election by the Incumbent Board or a vote of at least a majority
of the directors then still in office who either were directors on the Effective
Date, or whose appointment, election or nomination for election was previously
so approved or recommended, shall be considered as though such person were a
member of the Incumbent Board; or     (3)   there is consummated a merger or
consolidation of Holdings, the Company or any Subsidiary with any other
corporation (in one or a series of related transactions), other than (A) a
merger or consolidation that would result in the voting securities of Holdings
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than fifty
percent (50%) of the combined voting power of the securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then-outstanding securities; or     (4)   there is consummated
one or more sales, leases, exchanges, or other transfers (in one or a series of
related transactions) of all or substantially all of Holdings’ or the Company’s
assets.

     VII. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.
     VIII. “Code” means the Internal Revenue Code of 1986, as amended.
     IX. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     X. “Good Reason” means any of the following: (i) without Executive’s
express consent, any material change in Executive’s job title, any significant
change in Executive’s reporting relationships or a significant reduction of
Executive’s duties, position or responsibilities relative to Executive’s duties,
position or responsibilities in effect immediately prior to such reduction, or
Executive’s removal from such position, duties and responsibilities, unless he
is provided with comparable duties, position and responsibilities; (ii) a
material reduction by the Company (other than a reduction on the same basis as
other senior executives) in the kind or level of employee benefits to which he
is entitled immediately prior to such reduction with the result that Executive’s
overall benefits package is significantly reduced; (iii) a relocation of the
Executive’s principal work location to more than fifty (50) miles from the
Executive’s current principal work location; or (iv) the Company’s failure to

A-2



--------------------------------------------------------------------------------



 



cause Executive’s employment agreement and its obligations thereunder to be
expressly assumed by the Company’s successor.
     XI. “Subsidiary” means a subsidiary corporation, as defined in Section
424(f) of the Code (or any successor section thereto).
     XII. “Total Disability” means a determination by an independent competent
medical authority (selected by the Board) that Executive is unable to perform
his duties under this Agreement and in all reasonable medical likelihood such
inability will continue for a period in excess of 120 days (whether or not
consecutive) in any 365 day period.

A-3



--------------------------------------------------------------------------------



 



Exhibit A

WAIVER AND RELEASE OF CLAIMS
     This RELEASE (“Release”) is dated as of
                                         between Altra Holdings, Inc., a
Delaware corporation, Altra Industrial Motion, Inc., a Delaware corporation and
wholly-owned subsidiary of Holdings (collectively, the “Company”), and
                     (the “Executive”).
     WHEREAS, the Company and the Executive previously entered into a Change of
Control Agreement dated                      ___, 2008 (the “CCA”); and
     WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective                     ; and
     WHEREAS, pursuant to Section 3 of the CCA, the Executive is entitled to
certain compensation and benefits upon such termination, contingent upon the
execution of this Release;
     NOW, THEREFORE, in consideration of the premises and mutual agreements
contained herein and in the CCA, the Company and the Executive agree as follows:
     1. The Executive, on behalf of his heirs, estate and beneficiaries, hereby
waives all claims against the Company, and any of its subsidiaries or
affiliates, and each past or present officer, director, agent, employee,
shareholder, and insurer of any such entities, from liability for any claims or
damages the Executive may have against it or them relating as of the date this
Release is executed, whether known or unknown, including, but not limited to,
any alleged violation of the Age Discrimination in Employment Act, as amended,
the Older Worker Benefits Protection Act; Title VII of the Civil Rights of 1964,
as amended; Sections 1981 through 1988 of Title 42 of the United States Code;
the Civil Rights Act of 1991; the Equal Pay Act; the Americans with Disabilities
Act; the Rehabilitation Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended; the Worker Adjustment and
Retraining Notification Act; the Fair Credit Reporting Act; the Occupational
Safety and Health Act; the Uniformed Services Employment and Reemployment Act;
the Employee Polygraph Protection Act; the Immigration Reform Control Act; the
retaliation provisions of the Sarbanes-Oxley Act of 2002; [list applicable
Massachusetts laws] (and including any and all amendments to the above) and/or
any other alleged violation of any federal, state or local law, regulation or
ordinance, and/or contract (including, but not limited to, the CCA) or implied
contract or tort law or public policy or whistleblower claim, having any bearing
whatsoever on the Executive’s employment by and the termination of employment
with the Company, including, but not limited to, any claim for wrongful
discharge, back pay, vacation pay, sick pay, bonus payment, attorneys’ fees,
costs and/or future wage loss. This paragraph does not release any claims that
lawfully cannot be waived.
     Nothing in this Release is intended to preclude the Executive from filing a
charge or participating in any investigation or proceeding conducted by the
Equal Employment

A-4



--------------------------------------------------------------------------------



 



Opportunity Commission or state fair employment practices agency. The Executive
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints.
     2. The Executive acknowledges and agrees that even though claims and facts
in addition to those now known or believed by him to exist may subsequently be
discovered, it is his intention to fully settle and release all claims he may
have against the Company and the persons and entities described above, whether
known, unknown or suspected.
     3. The Executive relinquishes any right to future employment with the
Company and the Company shall have the right to refuse to re-employ the
Executive, in each case without liability of the Executive or the Company.
     4. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company (i) to indemnify the
Executive for his acts as an officer or director of Company in accordance with
Delaware law and the charter and bylaws of the Company, (ii) to the Executive
and his eligible, participating dependents or beneficiaries under any existing
group welfare or retirement plan of the Company in which the Executive and/or
such dependents are participants, or (iii) to satisfy all vested equity
compensation obligations previously granted to the Executive.
     5. The Executive reaffirms his agreement to Section 3 of the CCA relating
to restrictive covenants.
     6. The Executive acknowledges that he has been provided at least twenty-one
(21)1 days to review the Release and has been advised to review it with an
attorney of his choice and at his own expense. In the event the Executive elects
to sign this Release prior to this twenty-one (21) day period, he agrees that it
is a knowing and voluntary waiver of his right to wait the full twenty-one
(21) days. The Executive further understands that he has seven (7) days after
the signing hereof to revoke it by so notifying the Company in writing, such
notice to be received by                      within the seven (7) day period.
The Executive further acknowledges that he has carefully read this Release and
knows and understands its contents and its binding legal effect. The Executive
acknowledge that by signing this Release, he does so of his own free will and
act and that it is his intention that he be legally bound by its terms.
     7. This Release shall be construed and enforced in accordance with, and
governed by, the laws of the Commonwealth of Massachusetts, without regard to
principles of conflict of laws. If any clause of this Release should ever be
determined to be unenforceable, it is agreed that this will not affect the
enforceability of any other clause or the remainder of this Release.
 

1   Forty-five (45) days (throughout paragraph) if required by law.

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Release on the date
first above written.

         
 
  ALTRA HOLDINGS, INC.    
 
       
 
 
 
By:
Title:    
 
       
 
  ALTRA INDUSTRIAL MOTION, INC.    
 
       
 
 
 
By:
Title:    
 
       
 
  EXECUTIVE    
 
       
 
 
 
[Name]    

A-6



--------------------------------------------------------------------------------



 



Exhibit B
RESTRICTIVE COVENANTS
1. Confidential Information. Executive acknowledges that the information,
observations and data (including without limitation trade secrets, know-how,
research plans, business, accounting, distribution and sales methods and
systems, sales and profit figures and margins and other technical or business
information, business, marketing and sales plans and strategies, cost and
pricing structures, and information concerning acquisition opportunities and
targets nationwide in or reasonably related to any business or industry in which
any of Holdings or the Company or their respective Subsidiaries is engaged)
disclosed or otherwise revealed to him, or discovered or otherwise obtained by
him or of which he becomes aware, directly or indirectly, while employed by the
Company or its Subsidiaries (including, in each case, those obtained prior to
the date of this Agreement) concerning the business or affairs of Holdings or
the Company or any of their respective Subsidiaries (collectively, “Confidential
Information”) are the property of Holdings or the Company or their respective
Subsidiaries, as the case may be, and agrees that Holdings and Company have a
protectable interest in such Confidential Information. Therefore, Executive
agrees that he shall not (during his employment with the Company or at any time
thereafter) disclose to any unauthorized person or use for his own purposes any
Confidential Information without the prior written consent of the Board, unless
and to the extent that the aforementioned matters: (a) become or are generally
known to and available for use by the public other than as a result of
Executive’s acts or omissions or (b) are required to be disclosed by judicial
process or law (provided that Executive shall give prompt advance written notice
of such requirement to the Company to enable the Company to seek an appropriate
protective order or confidential treatment). Executive shall deliver to the
Company at the termination of the Employment Period, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
which constitute Confidential Information or Work Product (as defined below)
which he may then possess or have under his control.
2. Work Product. Executive hereby assigns to the Company all right, title and
interest in and to all inventions, developments, methods, process, designs,
analyses, reports and all similar or related information (in each case whether
or not patentable), all copyrightable works, all trade secrets, confidential
information and know-how, and all other intellectual property rights that both
(a) are conceived, reduced to practice, developed or made by Executive while
employed by the Company and its Subsidiaries and (b) either (i) relate to the
Company’s or any of its Subsidiaries’ actual or anticipated business, research
and development or existing or future products or services, or (ii) are
conceived, reduced to practice, developed or made using any of equipment,
supplies, facilities, assets or resources of the Company or any of its
Subsidiaries (including but not limited to, any intellectual property rights)
(“Work Product”). Executive shall promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm the Company’s ownership
of the Work Product (including, without

 



--------------------------------------------------------------------------------



 



limitation, executing and delivering assignments, consents, powers of attorney,
applications and other instruments).
3. Noncompetition. In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that in the course of his employment
with the Company and its Subsidiaries he has become and shall become familiar
with the Company’s trade secrets and with other Confidential Information
concerning the Company and its Subsidiaries and that his services have been and
shall be of special, unique and extraordinary value to the Company and its
Subsidiaries. Therefore, Executive agrees that, during the period of Executive’s
employment with the Company and for 12 months thereafter (the “Noncompete
Period”), he shall not, without prior written approval by the Board, directly or
indirectly (whether for compensation or otherwise) own or hold any interest in,
manage, operate, control, consult with, render services for, or in any manner
participate in any business which competes in any material respect with the
businesses of the Company or its Subsidiaries conducted or proposed to be
conducted during the Employment Period (collectively, the “Business”), either as
a general or limited partner, proprietor, common or preferred shareholder,
officer, director, agent, employee, consultant, trustee, affiliate or otherwise.
Executive acknowledges that the Company’s and its Subsidiaries’ businesses are
planned to be conducted nationally and internationally and agrees that the
provisions in this Paragraph 3 shall operate in the market areas of the United
States and outside the United States in which the Company conducts or plans to
conduct business on and prior to the Termination Date. Nothing in this
Paragraph 3 shall prohibit Executive from being a passive owner of not more than
2% of the outstanding securities of any publicly traded company engaged in the
Business, so long as Executive has no active participation in the business of
such company.
4. Non-Solicitation. During the Noncompete Period, Executive shall not directly
or indirectly through another entity (i) induce or attempt to induce any
employee of the Company or any Subsidiary to leave the employ of the Company or
such Subsidiary, or in any way interfere with the relationship between the
Company or any Subsidiary and any employee thereof, (ii) solicit to hire any
person who was an employee of the Company or any Subsidiary at any time during
the 12 months preceding the termination of the Employment Period or (iii) induce
or attempt to induce any customer, client, member, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, or in any way interfere with
the relationship between any such customer, client, member, supplier, licensee,
licensor, franchisee or business relation and the Company or any Subsidiary
(including, without limitation, making any negative statements or communications
about the Company or its Subsidiaries).
5. Enforcement. If, at the time of enforcement of any of Paragraphs 1 through 4,
a court of competent jurisdiction shall hold that the period, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or area reasonable under
such circumstances shall be substituted for the stated period, scope or area and
that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
applicable law. The parties hereto acknowledge and agree that Executive’s
services are unique and he has access to Confidential Information and Work
Product, that the provisions of Paragraphs 1 through 4 are necessary, reasonable
and appropriate for the protection of the legitimate

B-2



--------------------------------------------------------------------------------



 



business interests of Holdings and the Company and their respective
Subsidiaries, that irreparable injury will result to Holdings and the Company
and their respective Subsidiaries if Executive breaches any of the provisions of
Paragraphs 1 through 4 and that money damages would not be an adequate remedy
for any breach by Executive of this Agreement and that neither Holdings nor the
Company will have any adequate remedy at law for any such breach. Therefore, in
the event of a breach or threatened breach of this Agreement, Holdings or the
Company or any of their successors or assigns, in addition to other rights and
remedies existing in their favor, shall be entitled to specific performance
and/or immediate injunctive or other equitable relief from any court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without the necessity of showing actual money damages, or
posting a bond or other security). Nothing contained herein shall be construed
as prohibiting Holdings or the Company or any of their successors or assigns
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages.
6. Executive’s Representations and Acknowledgements. Executive hereby represents
and warrants to Holdings and the Company that (i) the execution, delivery and
performance of this Agreement by Executive do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which he is bound,
(ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other Person,
(iii) Executive shall not use any confidential information or trade secrets of
any third party in connection with the performance of his duties hereunder, and
(iv) this Agreement constitutes the valid and binding obligation of Executive,
enforceable against Executive in accordance with its terms. Executive hereby
acknowledges and represents that he has consulted with independent legal counsel
regarding his rights and obligations under this Agreement and that he fully
understands the terms and conditions contained herein and intends for such terms
and conditions to be binding on and enforceable against Executive. Executive
acknowledges and agrees that the provisions of Paragraphs 1 through 4 are in
consideration of: (i) Executive’s employment by the Company; and (ii) additional
good and valuable consideration as set forth in this Agreement, the receipt and
sufficiency of which are hereby acknowledged. Executive expressly agrees and
acknowledges that the restrictions contained in Paragraphs 1 through 4 do not
preclude Executive from earning a livelihood, nor do they unreasonably impose
limitations on Executive’s ability to earn a living. In addition, Executive
agrees and acknowledges that the potential harm to the Company of its
non-enforcement outweighs any harm to Executive of its enforcement by injunction
or otherwise. Executive acknowledges that he has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Executive by
this Agreement, and is in full accord as to their necessity for the reasonable
and proper protection of the Confidential Information. Executive expressly
acknowledges and agrees that each and every restraint imposed by this Agreement
is reasonable with respect to subject matter, time period and geographical area

B-3